Case 1:16-cr-00614-AMD Document 205 Filed 02/11/19 Page 1 of 2 PageID #: 4199

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
ICR/CRH                                               271 Cadman Plaza East
F. #2015R01787                                        Brooklyn, New York 11201



                                                      February 11, 2019

By Email and ECF

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
Brittany N. Benavidez, Esq.
Samantha Springer, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

                Re:      United States v. Dan Zhong
                         Criminal Docket No. 16-614 (AMD)

Dear Counsel:

                Enclosed please find the following:

                      • Translation of original document previously produced under bates
                        numbers DZ055882-DZ055883. (TR004075-76).

                      • Translation of original document previously produced under bates
                        numbers DZ069540-41. (TR004077-78).

                      • Translation of certain computer files originally produced under bates
                        number DZ069642. For your convenience, we have included both the
                        original produced file and the translation PDF. (TR004088).

                      • Translation of documents previously produced under bates numbers
                        DZ067275-81. (TR004079-87).

                      • Photographs of passports and visas of certain Rilin employees taken in
                        2011, whose information is reflected in police reports previously
                        produced under bates numbers DZ066871-76. (DZ069931-
                        DZ069946).
Case 1:16-cr-00614-AMD Document 205 Filed 02/11/19 Page 2 of 2 PageID #: 4200



             The government renews its request for reciprocal discovery from the
defendant.


                                                Very truly yours,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Ian C. Richardson
                                                Alexander A. Solomon
                                                Ian C. Richardson
                                                Craig R. Heeren
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

Enclosures   (TR004075-88).
             (DZ069931-DZ069946)


cc:   Clerk of the Court (AMD) (by ECF) (without enclosures)




                                            2
